DORSEY, Justice,
dissenting.
I respectfully dissent. I do not find sufficient evidence to show that appellant committed any of the prohibited acts included in the definition of “promoting” obscenity.
It is important to note that the jury was not charged on the law of parties. Therefore, if appellant’s conviction is to be affirmed, the conviction must be supported by evidence that appellant personally did something to “promote obscenity.”
As correctly set out in the Majority’s opinion, the appellant was accused of promoting, and not merely exhibiting, obscene material. The court’s charge correctly defined “to promote,” quoting the statute, as “to manufacture, issue, sell, give, provide, lend, deliver, transfer, transmit, distribute, circulate, disseminate, present, exhibit, or advertise, or to agree to do the same.” This expansion of prohibited activity from merely exhibiting obscene material to promoting it, with the numerous definitions of promotion, is the rationale of the majority for distinguishing the cases cited by appellant and ultimately the affirmance of the conviction.
The fatal flaw of the majority’s analysis is, although it takes comfort in the sixteen verbs defining the promotion of obscenity to expand the crime from what it was formerly, that it is unable to choose the applicable criminal act and show how Mr. Brady committed it. The majority concludes that one may be convicted for promoting obscenity, but it fails to state which of the acts that define “promoting” were done by appellant. Upon reviewing the fifteen acts *411which constitute “promoting” obscenity, plus the final “to agree to do the same,” the only one I find that could arguably describe appellant’s conduct is “to exhibit,” and I cannot find any evidence to show that appellant personally exhibited the film.
The majority is content in its review of the evidence to summarily conclude that appellant “promoted” the film. I fear the majority is relying on some definition of “promoting” that the legislature did not include in the definition. Regardless of the reasons the legislature chose to limit the definition of “promoting obscenity,” it is not a proper function of a court to expand the scope of criminal activity beyond what the lawmaker has given. Such judicial activism is properly criticized daily by commentators, political leaders, and candidates for election, including those for the judiciary. How much more heinous is this judicial lawmaking in the context of criminal law, when one is entitled to know what activities are unlawful in order to avoid violating the law.
I also fear that the majority, in its haste to uphold a conviction of someone probably doing a “nasty thing,” has inserted a new “close-enough” clause in the definition of “promoting obscenity” so as to relieve the State from proving the elements of the crime. The newly prohibited act appears to be “having anything to do with the sale or exhibition” of an obscene film. The very cases cited in the majority opinion instruct that this approach is wrong.
I now turn to what I believe are the majority’s improper reliance on the evidence to support the conviction. First, the majority finds that appellant “deprived some monetary compensation for providing” a forum for the film to be shown. I have searched the record from cover to cover and have been unable to find any evidence that appellant received monetary compensation for “providing a forum.” If I understand the majority’s analysis, being an incorporator makes one an owner and, in turn, also gives one a financial interest. My review of the evidence shows that the Articles of Incorporation for this theater were filed with the Secretary of State on April 11, 1972. Tommy, Jacqueline, and Scott Brady signed as incorporators. It has never been my understanding that evidence showing that someone was an incor-porator eighteen years ago is sufficient to show that he has an ownership, and thus a financial, interest in the corporation today. There is no other evidence that appellant had a financial interest in the theater.
Next, the majority indicates that there is evidence, admitted through Officer Morales, that appellant was “the manager.” Appellant was apparently the theater’s manager when Morales worked at the theater. When asked directly whether he knew if appellant was the manager at the time concerned here, Morales answered, “I saw him there. That’s all I can tell you.” Upon further questioning, Morales detailed appellant’s past duties by saying “he used to give the orders to everybody.” Morales admitted that this activity occurred some time ago. Morales saw appellant give no order nor direct anyone to do anything on the dates relevant here, save for one order to Hankin to “break down the film.” I fail to see how this order is one which promotes obscenity. Although the record is somewhat unclear, it appears that Morales’ ambiguous testimony about appellant’s management status was based on events observed years before the present case. This evidence is so stale that it does not circumstantially support the conclusion the majority reaches, and even if it were not stale, the very cases cited by the majority hold that evidence of one’s status is insufficient to support a conviction.
The State simply failed to provide evidence to show that appellant did anything prohibited by statute. As a result, no rational finder of fact could have found beyond a reasonable doubt that appellant manufactured, issued, sold, gave, provided, lent, delivered, transferred, transmitted, distributed, circulated, disseminated, presented, exhibited, or advertised, or agreed to do any of the above. The most the evidence shows is that appellant was there and seemed to be in charge, neither of which is a criminal act. I dissent.